UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 2742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period :	December 1, 2015 — November 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Income Fund Annual report 11 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 22 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees January 6, 2017 Dear Fellow Shareholder: As investors around the world greet the new year, many might feel relieved at the prospect of moving beyond some of the more memorable financial market challenges of 2016. Last years dramatic political changes tested markets. Fortunately, in many cases market turbulence in the immediate aftermath of key events was followed by rebounds in performance and investor sentiment. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year, especially given the significant change in conditions for the bond market and the potential for inflation. As such, we believe investors should welcome 2017 with a focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended November 30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 11/30/16. See above and pages 10–13 for additional fund performance information. Index descriptions can be found on page 15. 4 Equity Income Fund Darren has a B.A. from Hartwick College. He joined Putnam in 1999 and has been in the investment industry since 1996. In addition to Darren, your fund is managed by Assistant Portfolio Manager Walter D. Scully, CPA. Walter has an M.B.A. from the University of Chicago Booth School of Business and a B.S. from Ohio State University. He has been in the investment industry since he joined Putnam in 1996. Darren, could you tell us about the investing environment for the reporting period? In the early months of the period, which began in December2015, the U.S. stock market took investors on a turbulent ride. As the 2015 calendar year came to a close, U.S. stocks posted their weakest annual results since the global financial crisis in 2008. January and February2016 marked the worst-ever two-month start to a year in terms of stock performance, as concerns escalated over China’s slowing economy, and oil and commodity prices plummeted even further than the lows they hit in 2015. We saw a tremendous amount of volatility, but I don’t believe conditions were nearly as bad as were being priced into the market. Companies began announcing earnings in the midst of this negative economic climate and, not surprisingly, few of them delivered optimistic outlooks, which further contributed to the market’s downward spiral. After a low point in mid-February, stocks staged a remarkable rebound. As recession fears subsided and oil prices stabilized, turbulence eased and the S&P 500 Index gained 6.78% in March, marking its best monthly return in Equity Income Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 11/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 11/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Equity Income Fund five months and the start of a relatively calm few months for the markets. In late June, however, market volatility spiked again, largely in response to the Brexit decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted more than 5% in the two days after the vote, followed by a dramatic three-day recovery. U.S. stocks continued to advance, but performance was weaker in early fall, as uncertainty surrounding the November presidential election and the likelihood of a Federal Reserve interest-rate hike by year-end weighed on investor sentiment. Donald Trump’s unexpected win shocked global markets and sent stocks tumbling in the election’s immediate aftermath. However, markets recovered quickly and stocks surged for the remaining weeks of November, with major U.S. indexes setting new record highs multiple times. How did the fund perform for the period? The fund posted a return of 8.01%, underperforming its benchmark, the Russell 1000 Value Index, which gained 12.02%. The fund underperformed funds in its Lipper peer group, which delivered an average return of 9.19%. The primary reason for the fund’s underperformance versus the benchmark was our focus on areas of the market that we believed were undervalued — that is, stocks that, in our view, were attractively priced relative to their growth prospects. During most of the period, however, investors were fleeing to other areas, namely defensive stocks. These are stocks of companies that are perceived to be safe and stable — “household” names and large, familiar businesses with visible or dependable earnings growth. These types of stocks performed best, but did not offer the fundamental business strength and long-term growth prospects — not to mention attractive stock prices — that we seek for the fund. In terms of sectors, consumer staples was the weakest area of the portfolio for the annual period, and the fund also lost ground in health care and materials. Among the performance highlights were stocks in the industrials and consumer discretionary sectors. Could you provide some examples of stocks that helped performance relative to the benchmark during the period? For the second consecutive year, the top contributor to performance was the fund’s investment in Northrop Grumman, an aerospace and defense company. In our view, this is a very well-managed company that focuses on cash flow, profitability, and returning cash to shareholders. Northrop has delivered strong earnings growth, and in late 2015 the company was awarded a multi-billion-dollar Pentagon contract — a pleasant surprise for investors that boosted the stock considerably. More recently, the stock surged on the expectation that defense spending will increase under the Trump administration. Computer Sciences, a global provider of information technology [IT] services, was also a notable contributor to fund returns for the period. A key factor in its stock price advance was the announcement that Computer Sciences would be merging with the IT services businesses of Hewlett Packard Enterprise. We believe this is a positive development that will boost the company’s profitability and provide the scale it needs to compete and succeed in the IT sector. Also among the top performers for the year was Marathon Oil, a large integrated energy company whose profitability is closely tied to the price of oil. Just as it struggled when oil prices plummeted in 2015, Marathon’s stock price surged as oil prices recovered and Equity Income Fund 7 investors anticipated further strength as the company brings more rigs back into production. What were some stocks that detracted from performance versus the benchmark? The fund’s investment in drug company Eli Lilly was the biggest detractor from performance for the reporting period. The decline in Lilly’s stock price was due in part to an overall downturn for stocks in the health-care sector. However, the most damaging factor was the announcement in November2016 that Solanezumab, one of the company’s key products, had failed in a large clinical trial. Investors had been anticipating a successful outcome for the drug, which was designed for the treatment of Alzheimer’s disease. Another disappointing holding for the period was the stock of Coty, a beauty products company. The company has implemented effective cost-cutting strategies, and in late 2015, it bought the beauty brands of Procter & Gamble. While we believe this deal will be beneficial for Coty’s profitability over time, the company has struggled with the acquisition, which is now estimated to cost considerably more than initially anticipated. Coty has delivered disappointing earnings for several quarters, and many investors responded negatively when its well-respected CEO recently turned over the reins to a successor. Fund holding CVS Health, a retailer and pharmacy benefits manager [PBM], also dampened fund returns for the annual period. The company lowered its growth outlook for 2017 after losing a number of key contracts to competitors, resulting in the loss of millions of prescriptions. The loss of market share and pressure on the pharmaceutical industry as a whole caused CVS stock to decline considerably, particularly late in the period. The fund recently increased its dividend. Would you explain the factors behind that? The fund’s quarterly dividend largely reflects the degree to which companies in the portfolio are paying dividends. Due to an increase in dividend income earned by the portfolio, the fund’s dividend increased from $0.071 per class A share to $0.076. Other share classes had similar increases. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8 Equity Income Fund As the fund begins a new fiscal year, what is your outlook? Stocks surged in the final month of the period in response to the outcome of the U.S. presidential election. This so-called “Trump rally” was the result of investor anticipation that the new administration will be good for businesses, due to an agenda focused on corporate tax cuts, looser regulations, and infrastructure spending. Although it has been a pleasant surprise for stocks, I believe the market may have gotten ahead of itself, and at the close of the period, stocks in many sectors had become quite expensive, in my view. As a value investor and portfolio manager, however, I am more focused on stock-specific risks and opportunities, such as valuation and earnings. As the period came to a close, I was seeing attractively valued stocks in sectors that in my view had been too expensive for quite some time. I believe our focus on fundamental research and bottom-up stock selection will be critical as we see more differentiation between winners and losers in the market in the months ahead. Thanks for your time and for bringing us up to date, Darren. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Equity Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (6/15/77) Before sales charge 10.12% 99.47% 7.15% 91.33% 13.86% 23.41% 7.26% 8.01% After sales charge 9.96 88.00 6.52 80.33 12.52 16.31 5.17 1.79 Class B (9/13/93) Before CDSC 9.90 87.78 6.50 84.36 13.01 20.68 6.47 7.29 After CDSC 9.90 87.78 6.50 82.36 12.77 17.76 5.60 2.29 Class C (2/1/99) Before CDSC 9.30 84.96 6.34 84.30 13.01 20.67 6.46 7.20 After CDSC 9.30 84.96 6.34 84.30 13.01 20.67 6.46 6.20 Class M (12/2/94) Before sales charge 9.48 89.74 6.61 86.65 13.29 21.60 6.74 7.52 After sales charge 9.38 83.10 6.24 80.12 12.49 17.34 5.48 3.76 Class R (1/21/03) Net asset value 9.85 94.61 6.88 89.09 13.59 22.51 7.00 7.80 Class R5 (7/2/12) Net asset value 10.26 105.32 7.46 94.57 14.24 24.55 7.59 8.35 Class R6 (7/2/12) Net asset value 10.27 106.20 7.51 95.41 14.34 24.98 7.72 8.52 Class Y (10/1/98) Net asset value 10.25 104.52 7.42 93.82 14.15 24.35 7.53 8.33 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Equity Income Fund Comparative index returns For periods ended 11/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Russell 1000 Value Index — * 74.02% 5.70% 98.44% 14.69% 28.07% 8.60% 12.02% Lipper Equity Income Funds category average † 10.64% 78.13 5.87 72.19 11.40 20.47 6.35 9.19 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. † Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 11/30/16, there were 505, 435, 313, 208, and 4 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $18,778 and $18,496, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $18,310. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $19,461, $20,532, $20,620, and $20,452, respectively. Equity Income Fund 11 Fund price and distribution information For the 12-month period ended 11/30/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 4 4 4 4 4 4 4 4 Income $0.299 $0.153 $0.155 $0.202 $0.251 $0.362 $0.383 $0.349 Capital gains Long-term gains 0.845 0.845 0.845 0.845 0.845 0.845 0.845 0.845 Short-term gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 11/30/15 $20.69 $21.95 $20.44 $20.45 $20.43 $21.17 $20.53 $20.70 $20.70 $20.69 11/30/16 21.09 22.38 20.84 20.83 20.82 21.58 20.93 21.10 21.11 21.10 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 1.44% 1.36% 0.75% 0.73% 0.98% 0.95% 1.20% 1.74% 1.84% 1.69% Current 30-day SEC yield 2 N/A 1.35 0.70 0.70 N/A 0.91 1.19 1.70 1.80 1.67 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Equity Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (6/15/77) Before sales charge 10.17% 100.24% 7.19% 93.66% 14.13% 23.62% 7.32% 13.55% After sales charge 10.00 88.73 6.56 82.53 12.79 16.52 5.23 7.02 Class B (9/13/93) Before CDSC 9.94 88.51 6.55 86.50 13.28 20.85 6.51 12.71 After CDSC 9.94 88.51 6.55 84.50 13.03 17.85 5.63 7.71 Class C (2/1/99) Before CDSC 9.34 85.77 6.39 86.51 13.28 20.88 6.53 12.72 After CDSC 9.34 85.77 6.39 86.51 13.28 20.88 6.53 11.72 Class M (12/2/94) Before sales charge 9.52 90.40 6.65 88.85 13.56 21.76 6.78 12.95 After sales charge 9.42 83.74 6.27 82.24 12.75 17.50 5.52 9.00 Class R (1/21/03) Net asset value 9.89 95.13 6.91 91.19 13.84 22.66 7.04 13.27 Class R5 (7/2/12) Net asset value 10.31 106.16 7.50 96.87 14.51 24.77 7.65 13.91 Class R6 (7/2/12) Net asset value 10.32 107.00 7.55 97.67 14.60 25.12 7.76 14.02 Class Y (10/1/98) Net asset value 10.29 105.34 7.46 96.09 14.42 24.57 7.60 13.84 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 11/30/15 0.96% 1.71% 1.71% 1.46% 1.21% 0.65% 0.55% 0.71% Annualized expense ratio for the six-month period ended 11/30/16 * 0.96% 1.71% 1.71% 1.46% 1.21% 0.66% 0.56% 0.71% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Equity Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 6/1/16 to 11/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.98 $8.86 $8.86 $7.57 $6.28 $3.43 $2.91 $3.69 Ending value (after expenses) $1,076.10 $1,072.40 $1,071.90 $1,073.80 $1,075.30 $1,077.80 $1,078.90 $1,077.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 11/30/16, use the following calculation method. To find the value of your investment on 6/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.85 $8.62 $8.62 $7.36 $6.11 $3.34 $2.83 $3.59 Ending value (after expenses) $1,020.20 $1,016.45 $1,016.45 $1,017.70 $1,018.95 $1,021.70 $1,022.20 $1,021.45 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Equity Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Equity Income Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2016, Putnam employees had approximately $451,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Equity Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Equity Income Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny 18 Equity Income Fund in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least March 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends Equity Income Fund 19 in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most 20 Equity Income Fund cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Equity Income Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 1st Five-year period 1st For the five-year period ended December 31, 2015, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2015, there were 507, 395 and 297 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Equity Income Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Equity Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Equity Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Equity Income Fund (the fund), including the fund’s portfolio, as of November 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Equity Income Fund as of November 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts January 6, 2017 Equity Income Fund 23 The fund’s portfolio 11/30/16 COMMON STOCKS (94.4%)* Shares Value Aerospace and defense (5.0%) General Dynamics Corp. 367,100 $64,370,985 L-3 Communications Holdings, Inc. 287,237 45,317,381 Northrop Grumman Corp. 794,590 198,369,394 Airlines (0.9%) Southwest Airlines Co. 1,193,000 55,605,730 Auto components (0.7%) Adient PLC (Ireland) † 98,356 5,267,947 Delphi Automotive PLC (United Kingdom) 647,500 41,440,000 Automobiles (0.8%) General Motors Co. 1,393,300 48,110,649 Banks (11.2%) Bank of America Corp. 6,781,800 143,231,616 Citigroup, Inc. 2,779,723 156,748,580 JPMorgan Chase & Co. 2,082,900 166,986,093 KeyCorp 2,240,400 38,781,324 Regions Financial Corp. 4,389,300 59,431,122 Wells Fargo & Co. 2,477,640 131,116,709 Beverages (2.0%) Coca-Cola European Partners PLC (United Kingdom) 564,500 18,323,670 Dr. Pepper Snapple Group, Inc. 649,000 56,294,260 PepsiCo, Inc. 515,500 51,601,550 Building products (0.9%) Johnson Controls International PLC 1,304,463 58,674,746 Capital markets (4.2%) Charles Schwab Corp. (The) 2,232,700 86,316,182 Goldman Sachs Group, Inc. (The) 217,100 47,607,859 Invesco, Ltd. 749,500 23,466,845 KKR & Co. LP 2,705,000 41,386,500 State Street Corp. 805,280 63,456,064 Chemicals (2.5%) Air Products & Chemicals, Inc. 391,600 56,570,536 Dow Chemical Co. (The) S 896,900 49,975,268 E.I. du Pont de Nemours & Co. 627,100 46,160,831 Communications equipment (0.8%) Cisco Systems, Inc. 1,744,650 52,025,463 Consumer finance (0.8%) Capital One Financial Corp. 584,900 49,154,996 Oportun Financial Corp. (acquired 6/23/15, cost $2,781,056) (Private) † ∆∆ F 975,809 2,502,950 24 Equity Income Fund COMMON STOCKS (94.4%)* cont . Shares Value Containers and packaging (1.3%) Ball Corp. 529,300 $39,729,258 Sealed Air Corp. 856,600 39,060,960 Diversified financial services (0.8%) Berkshire Hathaway, Inc. Class B † 333,800 52,553,472 Diversified telecommunication services (3.7%) AT&T, Inc. 3,291,800 127,162,234 CenturyLink, Inc. 732,800 17,235,456 Frontier Communications Corp. S 6,344,500 23,157,425 Verizon Communications, Inc. 1,259,670 62,857,533 Electric utilities (3.7%) American Electric Power Co., Inc. 561,700 33,168,385 Edison International 656,000 45,113,120 Exelon Corp. 1,201,000 39,044,510 NextEra Energy, Inc. 344,400 39,340,812 PG&E Corp. 593,900 34,921,320 PPL Corp. 1,112,136 37,212,071 Energy equipment and services (0.6%) Halliburton Co. 379,700 20,158,273 National Oilwell Varco, Inc. 474,300 17,719,848 Equity real estate investment trusts (REITs) (2.9%) American Tower Corp. 280,700 28,707,189 Boston Properties, Inc. 385,800 47,792,904 Equity Lifestyle Properties, Inc. 725,800 50,392,294 Federal Realty Investment Trust 190,700 26,778,094 Gaming and Leisure Properties, Inc. 844,738 25,772,956 Food and staples retail (0.7%) CVS Health Corp. 536,100 41,220,729 Food products (1.7%) JM Smucker Co. (The) 417,278 52,556,164 Kraft Heinz Co. (The) 650,800 53,137,820 Health-care equipment and supplies (2.2%) Becton Dickinson and Co. 290,400 49,106,640 Danaher Corp. 547,000 42,758,990 Medtronic PLC 601,953 43,948,589 Health-care providers and services (1.1%) Cigna Corp. 493,000 66,426,820 Hotels, restaurants, and leisure (0.9%) Hilton Worldwide Holdings, Inc. 2,188,300 54,860,681 Equity Income Fund 25 COMMON STOCKS (94.4%)* cont . Shares Value Household durables (0.4%) PulteGroup, Inc. 1,186,000 $22,367,960 Independent power and renewable electricity producers (0.7%) Calpine Corp. † 2,058,165 22,948,540 NRG Energy, Inc. 1,589,800 18,028,332 Industrial conglomerates (1.2%) General Electric Co. 1,569,000 48,262,440 Honeywell International, Inc. 256,600 29,237,004 Insurance (4.0%) American International Group, Inc. 1,285,853 81,433,070 Assured Guaranty, Ltd. 1,707,700 61,067,352 Chubb, Ltd. 367,600 47,052,800 Hartford Financial Services Group, Inc. (The) 1,042,800 49,136,736 Willis Towers Watson PLC 94,503 11,753,338 Internet software and services (1.4%) Alphabet, Inc. Class C † 117,416 89,006,025 IT Services (1.6%) Computer Sciences Corp. 684,800 41,519,424 CSRA, Inc. 684,800 21,920,448 Fidelity National Information Services, Inc. 491,500 37,938,885 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 1,062,200 46,715,556 Machinery (0.2%) Fortive Corp. 273,550 15,042,515 Media (4.7%) CBS Corp. Class B (non-voting shares) 688,800 41,823,936 Charter Communications, Inc. Class A † 147,608 40,637,958 Comcast Corp. Class A 1,895,250 131,738,828 Liberty Global PLC Ser. C (United Kingdom) † 843,300 25,678,485 Time Warner, Inc. 582,790 53,511,778 Metals and mining (—%) ArcelorMittal ADR (France) † 291,324 2,205,323 Mortgage real estate investment trusts (REITs) (0.6%) MFA Financial, Inc. 4,963,005 38,810,699 Multi-utilities (0.2%) Ameren Corp. 252,000 12,378,240 Oil, gas, and consumable fuels (8.8%) Anadarko Petroleum Corp. 828,782 57,310,275 Cheniere Energy, Inc. † 418,800 17,112,168 26 Equity Income Fund COMMON STOCKS (94.4%)* cont . Shares Value Oil, gas, and consumable fuels cont . ConocoPhillips 1,095,900 $53,173,068 EOG Resources, Inc. 581,900 59,656,388 Exxon Mobil Corp. 1,585,300 138,396,690 Marathon Oil Corp. 6,014,180 108,616,091 QEP Resources, Inc. 1,073,300 21,101,078 Total SA (France) 813,555 38,939,375 Valero Energy Corp. 899,700 55,385,532 Personal products (1.8%) Coty, Inc. Class A † 3,037,254 56,827,022 Edgewell Personal Care Co. † 702,000 55,556,280 Pharmaceuticals (7.0%) AstraZeneca PLC ADR (United Kingdom) S 2,207,200 57,696,208 Eli Lilly & Co. 1,978,900 132,823,768 Johnson & Johnson 1,183,770 131,753,601 Merck & Co., Inc. 1,099,300 67,266,167 Pfizer, Inc. 1,518,186 48,794,498 Road and rail (0.9%) Union Pacific Corp. 568,600 57,616,238 Semiconductors and semiconductor equipment (3.7%) Intel Corp. 1,965,200 68,192,440 NXP Semiconductor NV † 601,800 59,668,470 QUALCOMM, Inc. 590,900 40,258,017 Texas Instruments, Inc. 797,100 58,929,603 Versum Materials, Inc. † 195,800 4,789,268 Software (3.4%) Dell Technologies, Inc. — VMware, Inc. Class V † 225,539 12,079,869 Microsoft Corp. 2,966,700 178,773,342 Symantec Corp. 827,900 20,192,481 Technology hardware, storage, and peripherals (1.3%) Apple, Inc. 717,800 79,331,256 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 2,745,485 39,974,262 Tobacco (1.3%) Philip Morris International, Inc. 910,750 80,401,010 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 1,305,510 31,906,664 Total common stocks (cost $4,540,206,590) Equity Income Fund 27 CONVERTIBLE PREFERRED STOCKS (1.8%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 13,426 $9,626,442 American Tower Corp. $5.50 cv. pfd. R 125,877 12,792,250 Arconic, Inc. $2.688 cv. pfd. † S 812,125 25,703,756 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 169,029 12,962,411 Mandatory Exchangeable Trust 144A $5.75 cv. pfd. 304,344 35,139,558 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $7,592) (Private) † ∆∆ F 2,664 6,833 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $145,237) (Private) † ∆∆ F 46,107 130,713 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $341,111) (Private) † ∆∆ F 67,016 307,000 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $494,779) (Private) † ∆∆ F 97,206 445,301 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $277,459) (Private) † ∆∆ F 50,539 249,713 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $837,565) (Private) † ∆∆ F 109,058 753,809 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,349,227) (Private) † ∆∆ F 824,290 2,114,304 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,970,584) (Private) † ∆∆ F 1,042,310 2,673,525 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $9,110,862) (Private) † ∆∆ F 3,199,825 8,199,776 Total convertible preferred stocks (cost $128,856,080) Principal CONVERTIBLE BONDS AND NOTES (0.3%)* amount Value MGIC Investment Corp. cv. sr. unsec. notes 5.00%, 5/1/17 $18,271,000 $18,602,162 Total convertible bonds and notes (cost $18,412,513) SHORT-TERM INVESTMENTS (5.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.73% d 54,910,525 $54,910,525 Putnam Short Term Investment Fund 0.51% L 261,811,109 261,811,109 Total short-term investments (cost $316,721,634) TOTAL INVESTMENTS Total investments (cost $5,004,196,817) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2015 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $6,243,225,924. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $17,383,924, or 0.3% of net assets. 28 Equity Income Fund d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Equity Income Fund 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $465,438,222 $—­ $—­ Consumer staples 465,918,505 —­ —­ Energy 548,629,411 38,939,375 —­ Financials 1,389,465,619 —­ 2,502,950 Health care 687,290,837 —­ —­ Industrials 572,496,433 —­ —­ Information technology 764,624,991 —­ —­ Materials 233,702,176 —­ —­ Real estate 179,443,437 —­ —­ Telecommunication services 262,319,312 —­ —­ Utilities 282,155,330 —­ —­ Total common stocks Convertible bonds and notes —­ 18,602,162 —­ Convertible preferred stocks 25,703,756 70,520,661 14,880,974 Short-term investments 261,811,109 54,910,525 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 30 Equity Income Fund Statement of assets and liabilities 11/30/16 ASSETS Investment in securities, at value, including $54,336,965 of securities on loan (Note 1): Unaffiliated issuers (identified cost $4,687,475,183) $6,022,634,151 Affiliated issuers (identified cost $316,721,634) (Notes 1 and 5) 316,721,634 Dividends, interest and other receivables 14,540,843 Receivable for shares of the fund sold 9,439,577 Receivable for investments sold 8,825,722 Prepaid assets 70,305 Total assets LIABILITIES Payable for shares of the fund repurchased 66,560,679 Payable for compensation of Manager (Note 2) 2,416,276 Payable for custodian fees (Note 2) 29,047 Payable for investor servicing fees (Note 2) 1,733,603 Payable for Trustee compensation and expenses (Note 2) 1,042,778 Payable for administrative services (Note 2) 22,855 Payable for distribution fees (Note 2) 1,867,097 Distributions payable to shareholders 34 Collateral on securities loaned, at value (Note 1) 54,910,525 Other accrued expenses 423,414 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $4,830,453,188 Undistributed net investment income (Note 1) 48,865,431 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 28,748,337 Net unrealized appreciation of investments 1,335,158,968 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Equity Income Fund 31 Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,316,512,873 divided by 157,221,025 shares) $21.09 Offering price per class A share (100/94.25 of $21.09) * $22.38 Net asset value and offering price per class B share ($105,267,175 divided by 5,052,130 shares) ** $20.84 Net asset value and offering price per class C share ($370,527,086 divided by 17,783,939 shares) ** $20.83 Net asset value and redemption price per class M share ($50,338,975 divided by 2,417,680 shares) $20.82 Offering price per class M share (100/96.50 of $20.82) * $21.58 Net asset value, offering price and redemption price per class R share ($118,848,472 divided by 5,679,726 shares) $20.93 Net asset value, offering price and redemption price per class R5 share ($120,507,432 divided by 5,710,467 shares) $21.10 Net asset value, offering price and redemption price per class R6 share ($616,650,751 divided by 29,214,480 shares) $21.11 Net asset value, offering price and redemption price per class Y share ($1,544,573,160 divided by 73,202,348 shares) $21.10 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 32 Equity Income Fund Statement of operations Year ended 11/30/16 INVESTMENT INCOME Dividends (net of foreign tax of $775,440) $154,142,608 Interest (including interest income of $645,100 from investments in affiliated issuers) (Note 5) 1,456,650 Securities lending (net of expenses) (Notes 1 and 5) 2,402,355 Total investment income EXPENSES Compensation of Manager (Note 2) 28,562,629 Investor servicing fees (Note 2) 11,718,430 Custodian fees (Note 2) 48,246 Trustee compensation and expenses (Note 2) 403,210 Distribution fees (Note 2) 13,593,668 Administrative services (Note 2) 172,031 Other 1,383,588 Fees waived and reimbursed by Manager (Note 2) (69,658) Total expenses Expense reduction (Note 2) (92,831) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 80,706,448 Net realized loss on foreign currency transactions (Note 1) (13,148) Net unrealized appreciation of investments during the year 293,696,496 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Equity Income Fund 33 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 11/30/16 Year ended 11/30/15 Operations Net investment income $102,282,300 $93,800,561 Net realized gain on investments and foreign currency transactions 80,693,300 276,553,372 Net unrealized appreciation (depreciation) of investments 293,696,496 (404,096,182) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (49,461,850) (48,167,107) Class B (777,058) (669,946) Class C (2,785,311) (2,203,399) Class M (501,869) (455,472) Class R (1,491,464) (1,396,515) Class R5 (1,994,204) (1,523,791) Class R6 (9,423,431) (7,074,032) Class Y (26,835,461) (23,389,507) Net realized short-term gain on investments Class A — (20,939,832) Class B — (666,290) Class C — (1,847,076) Class M — (296,318) Class R — (703,962) Class R5 — (249,888) Class R6 — (2,278,527) Class Y — (8,526,419) From net realized long-term gain on investments Class A (140,419,712) (241,201,681) Class B (4,245,076) (7,674,858) Class C (14,748,859) (21,276,099) Class M (2,102,978) (3,413,226) Class R (4,853,992) (8,108,790) Class R5 (4,309,114) (2,878,415) Class R6 (15,791,253) (26,245,885) Class Y (64,708,918) (98,214,090) Increase (decrease) from capital share transactions (Note 4) (43,591,453) 652,772,935 Total increase in net assets NET ASSETS Beginning of year 6,154,595,831 6,064,966,270 End of year (including undistributed net investment income of $48,865,431 and $44,011,424, respectively) The accompanying notes are an integral part of these financial statements. 34 Equity Income Fund This page left blank intentionally. Equity Income Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From net Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ investment income­ on investments­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class A­ November 30, 2016­ $20.69­ .33­ 1.22­ 1.55­ (.30) (.85) $21.09­ 8.01­ $3,316,513­ .97­ d 1.66­ d 15­ November 30, 2015­ 22.76­ .32­ (.43) (.29) (1.67) 20.69­ 3,454,264­ .96­ 1.51­ 22­ November 30, 2014­ 21.60­ .29­ 2.72­ 3.01­ (.32) (1.53) 22.76­ 14.99­ 3,590,810­ .98­ 1.37­ 29­ November 30, 2013­ 17.25­ .34­ 4.89­ 5.23­ (.38) (.50) 21.60­ 31.56­ 3,359,801­ 1.02­ 1.72­ 34­ November 30, 2012­ 14.94­ .34­ 2.29­ 2.63­ (.32) —­ 17.25­ 17.84­ 2,573,319­ 1.06­ 2.08­ 57­ Class B­ November 30, 2016­ $20.44­ .18­ 1.22­ 1.40­ (.15) (.85) $20.84­ 7.29­ $105,267­ 1.72­ d .92­ d 15­ November 30, 2015­ 22.51­ .16­ (.43) (.13) (1.67) 20.44­ 102,903­ 1.71­ .76­ 22­ November 30, 2014­ 21.39­ .13­ 2.68­ 2.81­ (.16) (1.53) 22.51­ 14.09­ 113,515­ 1.73­ .62­ 29­ November 30, 2013­ 17.09­ .19­ 4.85­ 5.04­ (.24) (.50) 21.39­ 30.58­ 109,988­ 1.77­ .97­ 34­ November 30, 2012­ 14.80­ .21­ 2.28­ 2.49­ (.20) —­ 17.09­ 16.99­ 89,691­ 1.81­ 1.32­ 57­ Class C­ November 30, 2016­ $20.45­ .18­ 1.21­ 1.39­ (.16) (.85) $20.83­ 7.20­ $370,527­ 1.72­ d .91­ d 15­ November 30, 2015­ 22.52­ .16­ (.42) (.14) (1.67) 20.45­ 355,619­ 1.71­ .77­ 22­ November 30, 2014­ 21.40­ .13­ 2.69­ 2.82­ (.17) (1.53) 22.52­ 14.12­ 306,308­ 1.73­ .63­ 29­ November 30, 2013­ 17.11­ .19­ 4.84­ 5.03­ (.24) (.50) 21.40­ 30.54­ 221,226­ 1.77­ .96­ 34­ November 30, 2012­ 14.82­ .21­ 2.29­ 2.50­ (.21) —­ 17.11­ 17.00­ 127,606­ 1.81­ 1.33­ 57­ Class M­ November 30, 2016­ $20.43­ .23­ 1.21­ 1.44­ (.20) (.85) $20.82­ 7.52­ $50,339­ 1.47­ d 1.17­ d 15­ November 30, 2015­ 22.50­ .21­ (.42) (.19) (1.67) 20.43­ 51,230­ 1.46­ 1.01­ 22­ November 30, 2014­ 21.38­ .18­ 2.69­ 2.87­ (.22) (1.53) 22.50­ 14.39­ 49,775­ 1.48­ .87­ 29­ November 30, 2013­ 17.09­ .24­ 4.83­ 5.07­ (.28) (.50) 21.38­ 30.86­ 43,327­ 1.52­ 1.22­ 34­ November 30, 2012­ 14.80­ .25­ 2.29­ 2.54­ (.25) —­ 17.09­ 17.30­ 33,497­ 1.56­ 1.57­ 57­ Class R­ November 30, 2016­ $20.53­ .28­ 1.22­ 1.50­ (.25) (.85) $20.93­ 7.80­ $118,848­ 1.22­ d 1.41­ d 15­ November 30, 2015­ 22.60­ .26­ (.42) (.24) (1.67) 20.53­ 116,895­ 1.21­ 1.26­ 22­ November 30, 2014­ 21.47­ .24­ 2.69­ 2.93­ (.27) (1.53) 22.60­ 14.66­ 118,917­ 1.23­ 1.12­ 29­ November 30, 2013­ 17.15­ .29­ 4.86­ 5.15­ (.33) (.50) 21.47­ 31.24­ 99,722­ 1.27­ 1.48­ 34­ November 30, 2012­ 14.85­ .29­ 2.30­ 2.59­ (.29) —­ 17.15­ 17.60­ 74,914­ 1.31­ 1.82­ 57­ Class R5­ November 30, 2016­ $20.70­ .39­ 1.22­ 1.61­ (.36) (.85) $21.10­ 8.35­ $120,507­ .66­ d 1.97­ d 15­ November 30, 2015­ 22.77­ .38­ (.42) (.36) (1.67) 20.70­ 106,460­ .65­ 1.81­ 22­ November 30, 2014­ 21.63­ .39­ 2.68­ 3.07­ (.40) (1.53) 22.77­ 15.30­ 42,934­ .66­ 1.80­ 29­ November 30, 2013­ 17.26­ .41­ 4.90­ 5.31­ (.44) (.50) 21.63­ 32.14­ 14­ .66­ 2.08­ 34­ November 30, 2012 † 15.86­ .18­ 1.31­ 1.49­ (.09) —­ 17.26­ * 11­ .28 * 1.05 * 57­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Equity Income Fund Equity Income Fund 37 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From net Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ investment income­ on investments­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class R6­ November 30, 2016­ $20.70­ .41­ 1.23­ 1.64­ (.38) (.85) $21.11­ 8.52­ $616,651­ .56­ d 2.07­ d 15­ November 30, 2015­ 22.77­ .40­ (.42) (.38) (1.67) 20.70­ 386,755­ .55­ 1.92­ 22­ November 30, 2014­ 21.62­ .39­ 2.70­ 3.09­ (.41) (1.53) 22.77­ 15.42­ 311,320­ .56­ 1.80­ 29­ November 30, 2013­ 17.26­ .42­ 4.90­ 5.32­ (.46) (.50) 21.62­ 32.22­ 155,644­ .56­ 2.03­ 34­ November 30, 2012 † 15.86­ .18­ 1.32­ 1.50­ (.10) —­ 17.26­ * 11­ .24 * 1.09 * 57­ Class Y­ November 30, 2016­ $20.69­ .38­ 1.23­ 1.61­ (.35) (.85) $21.10­ 8.33­ $1,544,573­ .72­ d 1.92­ d 15­ November 30, 2015­ 22.76­ .37­ (.42) (.35) (1.67) 20.69­ 1,580,470­ .71­ 1.78­ 22­ November 30, 2014­ 21.61­ .35­ 2.71­ 3.06­ (.38) (1.53) 22.76­ 15.22­ 1,531,387­ .73­ 1.63­ 29­ November 30, 2013­ 17.26­ .38­ 4.89­ 5.27­ (.42) (.50) 21.61­ 31.87­ 1,178,298­ .77­ 1.98­ 34­ November 30, 2012­ 14.94­ .38­ 2.30­ 2.68­ (.36) —­ 17.26­ 18.20­ 885,588­ .81­ 2.34­ 57­ * Not annualized. † For the period July 3, 2012 (commencement of operations) to November 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of net assets (Note 2). The accompanying notes are an integral part of these financial statements. 38 Equity Income Fund Equity Income Fund 39 Notes to financial statements 11/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2015 through November 30, 2016. Putnam Equity Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek capital growth and current income. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in common stocks and other equity investments that offer the potential for current income. This policy may be changed only after 60 days’ notice to shareholders. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses 40 Equity Income Fund unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal Equity Income Fund 41 to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $54,910,525 and the value of securities loaned amounted to $54,336,965. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 42 Equity Income Fund Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At November 30, 2016, the fund had a capital loss carryover of $25,002,231 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $25,002,231 N/A $25,002,231 November 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $4,157,645 to decrease undistributed net investment income, $2,696 to decrease paid-in capital and $4,160,341 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,586,152,717 Unrealized depreciation (249,594,906) Net unrealized appreciation 1,336,557,811 Undistributed ordinary income 49,278,654 Capital loss carryforward (25,002,231) Undistributed long-term gain 52,351,722 Cost for federal income tax purposes $5,002,797,974 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are Equity Income Fund 43 invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.430% of the next $50 billion, 0.580% of the next $5 billion, 0.410% of the next $50 billion, 0.530% of the next $10 billion, 0.400% of the next $100 billion and 0.480% of the next $10 billion, 0.395% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.475% of the fund’s average net assets. Putnam Management has contractually agreed, through March 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $69,658. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. 44 Equity Income Fund During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $6,817,296 ClassR5 165,718 ClassB 207,316 ClassR6 244,193 ClassC 732,607 ClassY 3,206,999 ClassM 101,024 Total ClassR 243,277 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $5,890 under the expense offset arrangements and by $86,941 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $4,740, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $8,149,292 ClassM 362,299 ClassB 992,513 ClassR 582,080 ClassC 3,507,484 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $349,785 and $4,943 from the sale of classA and classM shares, respectively, and received $48,031 and $6,546 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,073 on classA redemptions. Equity Income Fund 45 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $876,464,415 $965,275,212 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassA Shares Amount Shares Amount Shares sold 17,270,086 $337,119,488 25,370,334 $533,469,874 Shares issued in connection with reinvestment of distributions 9,104,630 176,606,677 13,642,343 289,530,373 26,374,716 513,726,165 39,012,677 823,000,247 Shares repurchased (36,146,667) (710,069,995) (29,817,888) (629,123,888) Net increase (decrease) YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassB Shares Amount Shares Amount Shares sold 968,743 $18,806,249 805,050 $16,771,104 Shares issued in connection with reinvestment of distributions 242,658 4,653,188 396,244 8,342,552 1,211,401 23,459,437 1,201,294 25,113,656 Shares repurchased (1,192,495) (23,038,277) (1,211,552) (25,334,759) Net increase (decrease) YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassC Shares Amount Shares Amount Shares sold 4,351,390 $84,306,300 5,391,517 $112,409,767 Shares issued in connection with reinvestment of distributions 764,223 14,654,338 987,657 20,783,465 5,115,613 98,960,638 6,379,174 133,193,232 Shares repurchased (4,724,246) (91,546,994) (2,589,058) (53,819,470) Net increase 46 Equity Income Fund YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassM Shares Amount Shares Amount Shares sold 252,468 $4,906,479 390,842 $8,077,457 Shares issued in connection with reinvestment of distributions 134,657 2,579,789 195,493 4,106,994 387,125 7,486,268 586,335 12,184,451 Shares repurchased (476,860) (9,230,483) (291,086) (6,065,113) Net increase (decrease) YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassR Shares Amount Shares Amount Shares sold 1,397,914 $27,071,959 2,405,796 $50,237,849 Shares issued in connection with reinvestment of distributions 297,928 5,735,890 447,862 9,447,334 1,695,842 32,807,849 2,853,658 59,685,183 Shares repurchased (1,710,413) (33,433,513) (2,421,918) (49,851,318) Net increase (decrease) YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassR5 Shares Amount Shares Amount Shares sold 1,415,637 $27,755,530 4,307,162 $88,919,775 Shares issued in connection with reinvestment of distributions 324,721 6,303,318 220,664 4,652,094 1,740,358 34,058,848 4,527,826 93,571,869 Shares repurchased (1,174,132) (23,274,311) (1,269,172) (26,709,261) Net increase YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassR6 Shares Amount Shares Amount Shares sold 14,228,673 $275,504,264 8,405,481 $182,059,726 Shares issued in connection with reinvestment of distributions 1,297,729 25,214,295 1,680,100 35,598,444 15,526,402 300,718,559 10,085,581 217,658,170 Shares repurchased (4,995,179) (98,416,834) (5,072,200) (105,210,375) Net increase YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassY Shares Amount Shares Amount Shares sold 25,542,024 $499,333,721 27,560,090 $576,990,559 Shares issued in connection with reinvestment of distributions 4,393,985 85,245,582 5,746,588 121,839,378 29,936,009 584,579,303 33,306,678 698,829,937 Shares repurchased (33,119,563) (650,378,113) (24,199,308) (514,349,626) Net increase (decrease) Equity Income Fund 47 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC * $53,150,775 $1,410,593,410 $1,408,833,660 $817,037 $54,910,525 Putnam Short Term Investment Fund ** 294,568,934 917,337,599 950,095,424 645,100 261,811,109 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 48 Equity Income Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $60,919,401 as a capital gain dividend with respect to the taxable year ended November 30, 2016, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $807,698 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Equity Income Fund 49 50 Equity Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of November 30, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Equity Income Fund 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
